Citation Nr: 1125168	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  06-08 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Davitian, Counsel



INTRODUCTION

The Veteran served on active duty from July 1968 to April 1971.  He died on September [redacted], 2004.  The appellant is the Veteran's widow.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the benefit sought on appeal.

When this case was previously before the Board in March 2010, it was remanded for additional development.  The case is now before the Board for final appellate consideration.


FINDINGS OF FACT

1.  The Veteran died in September 2004; a certificate of death provides that the immediate cause of death was melanoma of the neck, due to (or as a consequence of) metastasis of the liver and lung.  

2.  At the time of the Veteran's death, service connection had been established for residuals of back injury, evaluated as 10 percent disabling, and residuals of neck injury, evaluated as noncompensable.  

3.  The competent clinical evidence of record is in equipoise as to whether the Veteran's exposure to ultraviolet radiation from the sun in service, to include a second degree sunburn in June 1970, may be dissociated from the fatal primary desmoplastic melanoma of the neck.



CONCLUSION OF LAW

The cause of the Veteran's death, desmoplastic melanoma of the neck, was incurred in active service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 1310, 5102, 5103, 5103A & 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.

In the context of a claim for DIC benefits, section 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing a section 5103(a)-compliant notice.  

In correspondence dated in April 2010, VA informed the appellant of what evidence was required to substantiate her claim, and of her and VA's respective duties for obtaining evidence.  The correspondence also provided proper Hupp notice, and informed the appellant that an effective date would be assigned, in the event of award of the benefit sought, as required by the Court in Dingess/Hartman.  The notice did not inform the appellant that a disability rating would be assigned in the event of award of the benefit sought.  Nevertheless, the Board finds that the notice was legally correct for the appellant's claim, since a grant of service connection for the cause of the Veteran's death would not result in a disability rating.  

In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case was not completed prior to the initial AOJ adjudication denying the claim, the timing of the notice does not comply with the express requirements of the law as found by the Court in Pelegrini.  Here, the Board finds that any defect with respect to the timing of the VCAA notice was harmless error.  Although complete notice was provided to the appellant after the initial adjudication, the claim was readjudicated thereafter in an SSOC dated in March 2011, and the appellant therefore has not been prejudiced.  The content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  

The appellant has been provided with every opportunity to submit evidence and argument in support of her claim, and to respond to VA notices.  In this regard, the Board points out that in April 2010, the appellant submitted correspondence indicating that she had enclosed all remaining information or evidence, or had no other information or evidence to give VA.  She asked that VA decide her claim as soon as possible.  In April 2011 correspondence, she stated that she had no additional evidence, and requested that her case be forwarded to the Board immediately.  

The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims. Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case.

Duty to Assist

The record contains the Veteran's service treatment records, VA and private post-service medical records, and a determination and medical records from the Social Security Administration (SSA).  The Board has carefully reviewed the evidence and concludes that there has been no identification of further available evidence not already of record.  

VA obtained a medical opinion in May 2010.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in this case is more than adequate, as it was predicated on a reading of the Veteran's claims file.  It considers all of the pertinent evidence of record, to include the statements of the appellant, and provides a rationale for the opinion stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to this issue has been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008). 

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the appellant in developing the facts pertinent to her claim.

Legal Analysis

The Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

When a veteran dies from a service-connected or compensable disability, VA shall pay dependency and indemnity compensation to such veteran's surviving spouse, children or parents.  38 U.S.C.A. § 1310.  Service connection for the cause of the veteran's death may be granted when the disability causing such veteran's death was incurred or aggravated while in military service, or he died during such service.  See 38 U.S.C.A. § 1310(b).  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312.  The principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  The contributory cause of death is one that contributed substantially or materially to cause death, combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).

In order to be a contributory cause of death, it must be shown that there were "debilitating effects" due to a service-connected disability that made the veteran "materially less capable" of resisting the effects of the fatal disease or that a service-connected disability had "material influence in accelerating death," thereby contributing substantially or materially to the cause of death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 C.F.R. § 3.312(c)(1).  If the service-connected disability affected a vital organ, consideration must be given to whether the debilitating effects of the service-connected disability rendered the veteran less capable of resisting the effects of other diseases.  See 38 C.F.R. § 3.312(c)(3).  A service-connected disability is one that was contracted in the line of duty and was incurred in or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

In this case, the Veteran had confirmed service in the country of Vietnam during the Vietnam War era and, therefore, is presumed to have been exposed to Agent Orange herbicides.  38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active service, certain disabilities shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).

However, melanoma is not on the list of presumptive conditions associated with Agent Orange exposure.  38 C.F.R. § 3.309(e); 75 Fed. Reg. 53202 (Aug. 31, 2010).  The Secretary of VA (Secretary) has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 75 Fed. Reg. 32540-32553, 32545-32546 (June 8, 2010).  

Notwithstanding the foregoing presumptive provisions, the Federal Circuit has held that a claimant is not precluded from establishing service connection for a disease averred to be related to herbicide exposure, as long as there is proof of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  See also Brock v. Brown, 10 Vet. App. 155, 160-61 (1997), vacated on other grounds (Fed. Cir. Dec. 15, 2000).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

The Veteran died in September 2004.  The certificate of death provides that the immediate cause of death was "melanoma neck," due to (or as a consequence of) "metastasis liver and lung."  At the time of the Veteran's death, service connection had been established for residuals of back injury, evaluated as 10 percent disabling, and residuals of neck injury, evaluated as noncompensable.  

The appellant contends that the Veteran's September 2004 death was causally related to his service, to include herbicide exposure.  In a statement dated in March 2010, the appellant's accredited representative contended that the Veteran's melanoma was caused by a sunburn the Veteran received in June 1970 and by the Veteran's exposure to the sun while in Vietnam.

The evidence shows that the Veteran's military occupational specialty (MOS) was heavy vehicle truck driver.  He served in Vietnam for approximately two years.  A service treatment record, dated in June 1970, reflects that he sought treatment for a second degree sunburn, and that the medical recommendation was for him to wash and dress the area.  The record does not specify the location of the sunburn.  At separation from service in April 1971, the Veteran's skin was normal on clinical evaluation.  A November 1971 VA examination found that the Veteran's skin was within normal limits.

The Board notes that the Veteran's post service occupations were initially as a laborer and truck driver, and then as a lineman for thirty years.  (See November 1971 and December 1973 VA examination reports, private medical correspondence dated in May 2003, and SSA Form 3368).  On the SSA Form 3368, the Veteran provided the following job description for what he did all day "build and work on energized power lines" from 1972 to 2002.

A December 2003 SSA determination found that the Veteran was disabled as of January 2002, with a primary diagnosis of malignant melanoma of skin and a secondary diagnosis of disorders of back discogenic and degenerative.  

A VA clinical "History and Physical" note dated July 24, 2003 indicated that the Veteran had been referred to the General Surgery surgical oncology clinic for evaluation of a melanoma of his left cheek.  It was indicated that the Veteran had stated that a mole had increased in size over the past year.  It was also indicated that the mole had been biopsied the previous week, and had been found to be desmoplastic malignant melanoma.  The tumor was positive on all margins and extended into the subcutaneous fat.  A VA "General Surgery Clinic" note dated that same date indicated that the Veteran was seen for evaluation of a malignant melanoma that had been removed from his left preauricular area.  It was indicated that the pathology showed a desmoplastic melanoma with positive margins extending into the subcutaneous fat.  Facial examination showed "chronically sun damaged skin of the face and neck."  The assessment was desmoplastic melanoma of the left cheek.  The Veteran was advised of the necessity for a wide local excision of the remaining tumor to obtain adequate margins, as well as the necessity for performing a parotidectomy.  

An August 20, 2003 VA "General Surgery Clinic" note indicated that the Veteran had undergone a CT scan of the chest the previous day as screening for metastatic disease.  It was reported that the study showed six small (4-7 mm) pulmonary nodules, bilaterally.  The differential diagnosis included primary lung cancer and granulomas, in addition to metastatic spread.  That same day, the Veteran underwent a superficial parotidectomy for melanoma.  In September 2003, he underwent a right video-assisted thorascopy wedge biopsy of the right chest wall. 

A May 2010 VA medical opinion provided the opinion that the Veteran's metastatic desmoplastic melanoma was less likely as not related to, or caused by, military service.  Significantly, as a rationale, the examiner reviewed detailed findings from the Center for Disease Control and the National Cancer Institute concerning melanomas and their risk factors.  It was noted that "[a]bout 65%-90% of melanomas are caused by exposure to ultraviolet (UV) light," according to the Center for Disease Control.  It was further noted that "[s]unburns in adulthood are also a risk factor for melanoma."  Additionally, it was stated that "UV radiation from the sun causes premature aging of the skin and skin damage that can lead to melanoma."  The VA clinician referred to the Veteran's inservice June 1970 second degree sunburn, and his post-service 30-year history as a lineman during which he would "build and work on energized power lines."  She noted that the Veteran's history of sun exposure coincided with the disease process of melanoma as described by the Center for Disease Control and National Cancer Institute.  

The Board finds that this medical opinion constitutes probative evidence which renders the evidence in equipoise as to substantiating the appellant's claim.  It is based on a review of the medical record and medical principles.  The examiner explained her opinion by analyzing the Veteran's inservice and and postservice medical and sun-exposure history in terms of the medical principles.  This fact is particularly important, in the Board's judgment, as the references makes for a more convincing rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (medical opinions as to a nexus may decline in probative value where the physician fails to discuss relevant medical history).

The examiner specifically noted the Veteran's history of treatment for a second degree sunburn in service, that sunburns in adulthood are a risk factor for melanoma, and that the Veteran's documented sun exposure coincided with the disease process of melanoma as described by the Center for Disease Control and National Cancer Institute.  Although the VA clinician also opined in May 2010 that the Veteran's metastatic desmoplastic melanoma was less likely as not related to, or caused by, military service, such opinion is not consistent with the cited supporting rationale.  In this regard, the Board notes that the Veteran's post service sun exposure has not been shown to negate the contributory factor of his sun exposure in service.  As such, with resolution of doubt in the appellant's favor, the Board finds that the evidence of record supports a finding that the Veteran's exposure to ultraviolet light in service from the sun, to include a documented second degree sunburn in June 1970, may not be dissociated from his fatal melanoma. 

In sum, the Board finds that the evidence of record is in equipoise as to substantiating the appellant's claim.  With resolution of doubt in the appellant's favor, the Board finds that the competent medical evidence of record demonstrates that the Veteran's fatal melanoma may not be clinically dissociated from his exposure to ultraviolet light from the sun in service, to include a second degree sunburn in June 1970.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).



ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


